MEMORANDUM **
Li Li Ma, a native and citizen of Taiwan, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review “whether substantial evidence supports a finding by clear, unequivocal, and convincing evidence that [Ma] abandoned [her] lawful permanent residence in the United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir.2003). We review de novo due process claims. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s determination that the government met its burden of showing Ma abandoned her lawful permanent resident status because the record does not compel the conclusion that she consistently intended promptly to re-ton to the United States. See Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir.1997) *526(holding that “[t]he relevant intent is not the intent to return ultimately, but the intent to return to the United States within a relatively short period”); see also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.1986) (alien’s trip abroad is temporary only if he has a “continuous, uninterrupted intention to return to the United States during the entirety of his visit”).
Ma’s contention that the BIA violated her due process rights by streamlining her case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.